Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed May 24, 2021 has been entered.  Claims 1, 11 and 21 have been amended.  Claims 19-20 are canceled.  Currently, claims 1-18 and 21-22 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed May 24, 2021, with respect to the rejection(s) of claim(s) 1-18, 21-22 under 35 U.S.C. 102 or 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murata et al. (US PG Pub 2009/0287057).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-3, 8 11-12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yazdanfar et al. (US PG Pub 2009/0242797) in view of Murata et al. (US PG Pub 2009/0287057).
Regarding claims 1, 3, 8, 11-12, 16, Yazdanfar et al. discloses a waveguide neural interface device, comprising: a neural device configured for implanting in tissue, the neural device comprising an exterior neural device sidewall 12 extending to a distal end portion of the neural device (fig. 1); an array of electrode sites (“detector elements”) supported on a face of the neural device sidewall, wherein the array of electrode sites is configured to electrically communicate their surroundings and comprises at least one recording electrode site configured to sample illuminated tissue ([0021]); a waveguide 24 extending along at least a portion of the neural device and coupled to the face of the neural device sidewall, the waveguide having a proximal end configured to receive light from a light source and a distal end configured to emit light to illuminate targeted tissue adjacent to the at least one recording electrode site ([0018], fig. 1); and a light redirecting element 26 (“e.g., lenses, prisms, mirrors, and so forth”) disposed at the distal end of the waveguide, such that the light redirecting element is configured to redirect light traveling through the waveguide in a manner that avoids direct illumination of the at least one recording electrode site on the face of the neural device sidewall, wherein the light redirecting 
Regarding claim 2, Yazdanfar et al. does not disclose that the motivation for designing the waveguide neural interface device with the light redirecting element and avoiding direct illumination on the at least one recording electrode is to reduce an impact of a Becquerel effect.  This limitation is regarded as a result of a design and the fact that applicant has recognized another advantage which would flow naturally from a design that meets all the limitations of the current claims cannot be the basis for patentability.  Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  One of ordinary skill in the art at the time the invention was made would have thought it obvious that the design of Yazdanfar et al. would be capable of reducing an impact of a Becquerel effect, as the prior art meets all the structural limitations of the instant invention as currently claimed.

Claims 4, 9-10 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yazdanfar et al. (US PG Pub 2009/0242797) in view of Murata et al. (US PG Pub 2009/0287057) as applied to claims 1-3, 8 11-12 and 16, and further in view of Deutsch et al. (US PG Pub 2005/0279354).
Regarding claims 4 and 9, Yazdanfar et al. does not expressly disclose the optical fiber incudes a tapered beveled tip as the light redirecting element, the beveled tip having an angle that refracts emitted light away from the array of electrode sites.  Deutsch et al. teaches a waveguide with an optical fiber that has a tapered beveled tip (fig. 12) having an angle 1030 that refracts emitted light away from the waveguide ([0055]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yazdanfar et al. and try the substitution of the tapered beveled tip for light redirecting element as taught by Deutsch et al. as the prior art teaches it is a known equivalent structure in the art and making such a modification would yield a reasonably predictable result.
Regarding claim 10, Yazdanfar et al. in view of Deutsch et al. disclose a reflective surface of the reflector is parallel to the face of the neural device sidewall and the waveguide directs light toward the reflector at an angle relative to the reflective surface (fig. 8).
Regarding claims 13-15, Yazdanfar et al. in view of Deutsch et al. disclose the distal end of the neural device substrate incudes an angled tip to facilitate insertion of the waveguide neural interface into tissue (fig. 12).

Claims 5-7, 17-18, 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yazdanfar et al. (US PG Pub 2009/0242797) in view of Murata et al. (US PG Pub 2009/0287057) as applied to claims 1-3, 8 11-12 and 16, and further in view of Bendett et al. (US PG Pub 2010/0114190).
Regarding claims 5 and 17, Yazdanfar et al. does not expressly disclose the waveguide comprises: a lower cladding material portion contacting the exterior neural device sidewall; an inner waveguide core formed over the lower cladding material; and an upper cladding material portion that partially covers the inner waveguide core.  Bendett et al. teaches these limitations ([0052]; fig. 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify 
Regarding claims 6-7, 18, Yazdanfar et al. in view of Bendett et al. disclose the light redirecting element comprises an opening in the upper cladding material portion that exposes the inner waveguide core such that light is emitted from a side surface of the inner waveguide core and from a top surface of the inner waveguide core, wherein the opening is angled within respect to the longitudinal axis of the waveguide (figs. 9a-b).
Regarding claims 21-22,  Yazdanfar et al. discloses a waveguide neural interface device, comprising: a neural device configured for implanting in tissue, the neural device comprising an exterior neural device sidewall 12 extending to a distal end portion of the neural device (fig. 1); an array of electrode sites (“detector elements”) supported by a face of the neural device sidewall, wherein the array of electrode sites is configured to electrically communicate their surroundings and comprises at least one recording electrode site configured to sample illuminated tissue ([0021]); a waveguide 24 extending along at least a portion of the neural device and coupled to the face of the neural device sidewall, the waveguide having a proximal end configured to receive light from a light source and a distal end configured to emit light to illuminate targeted tissue adjacent to the at least one recording electrode site ([0018], fig. 1); and a light redirecting element 26 (“e.g., lenses, prisms, mirrors, and so forth”) disposed at the distal end of the waveguide, such that the light redirecting element is configured to redirect light traveling through the waveguide in a manner that avoids direct illumination of the at least one recording electrode site on the face of the neural device sidewall, wherein the light redirecting element includes: a refractor that refracts the light away from the waveguide at an angle, a reflector that reflects the light back along a longitudinal axis of the waveguide, or a lens that focuses the light to a point away from the waveguide ([0018]).  Yazdanfar et al. does not expressly disclose the neural device is substantially planar.  Murata et al. teaches selecting a planar shape for a neural device in order to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792